There has been filed in this case a written stipulation signed by the attorneys of record for the parties, in which it is agreed that the briefs filed by the respective parties in the case of Manglesdorf Seed Company. Plaintiff in Error, v. Busby. Defendants in Error, No. 16712 (ante, p. 255) shall be considered as the briefs in this case, and that the decision, judgment, and mandate of this court in cause No. 16712 shall be considered as the decision, judgment, and mandate in this instant cause.
In conformity with the written stioulation of counsel the syllabus and opinion this day filed in the case numbered 16712. Manglesdorf Seed Co., Plaintiff in Error. v. E. Busby et al., Defendants in Error, are hereby referred to and adopted as the syllabus and opinion of this court in the instant case.
For the reasons stated in the opinion above referred to, the judgment of the trial court in this instant case is reversed, and the cause remanded, with directions to grant plaintiff in error a new trial.
By the Court: It is so ordered. *Page 259